Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000315
                                                         06-MAR-2014
                           SCWC-12-0000315               12:56 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DONALD EDWARD KROG, in his capacity as Trustee of
    the Donald Edward Krog Living Trust, Dated March 25, 2010,
                  Respondent/Plaintiff-Appellee,

                                 vs.

        ELEANA UMILANI KOAHOU and YVONNE MOKIHANA KEAHI,
                Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000315; CIV. NO. 11-1-1697-08)

             ORDER DENYING MOTION FOR RECONSIDERATION
  (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ.,
and Circuit Judge Nacino, in place of Recktenwald, C.J., recused)

          Upon consideration of Petitioners/Defendants-

Appellants’ motion for partial reconsideration of the memorandum

opinion and concurring opinion filed on February 28, 2014, and

the record herein,

          IT IS HEREBY ORDERED the motion is denied.

          DATED:   Honolulu, Hawai#i, March 6, 2014.

Gary Victor Dubin,                 /s/ Paula A. Nakayama
Frederick J. Arensmeyer,
and Zeina Jafar                    /s/ Simeon R. Acoba, Jr.
for petitioners
                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Edwin C. Nacino